Title: To George Washington from George Clinton, 29 September 1779
From: Clinton, George
To: Washington, George


        
          Dear Sir,
          Poukeepsie [N.Y.] 29th September 1779.
        
        I am this Moment favoured with your Excellency’s Letter of the 27th Instant; shoud the Event which your Excellency has pleased to intimate take Place, you may rely on every aid in the Power of this State to afford for a vigorous Cooperation with our Allies. In the Mean Time I woud wish to be informed of the Number of Men your Excellency may think it necessary for this State to furnish as by this I will the better [be] able to form the proper Arrangements for this Service. I am with the most perfect Esteem & Respect your most Obed’t Serv’t
        
          G.C.
        
      